The Honorable Steve Danner Senator, District 28 State Capitol Building, Room 329 Jefferson City, Missouri 65101
Dear Senator Danner:
This opinion is in response to your question asking:
              Can the County Commission and/or an initiative petition place a nonbinding referendum before the voters of Mercer County which states: "Do you favor a hazardous waste ash landfill and/or incinerator locating in Mercer County, Missouri?"
Enclosed herein is a copy of Missouri Attorney General Opinion No. 478, Weier, 1969; a copy of Missouri Attorney General Opinion Letter No. 111, Harper, 1978; and a copy of Missouri Attorney General Opinion No. 204-87. As discussed in these opinions, the county commission can only place a proposition on the ballot when so authorized by law. A review of the applicable statutes does not reveal any law authorizing the Mercer County Commission to call a nonbinding referendum on whether the voters of Mercer County favor a hazardous waste ash landfill and/or incinerator locating in Mercer County, Missouri.
With respect to whether an initiative petition can place a nonbinding referendum before the voters of Mercer County, there is no authority for a county to conduct a referendum on such an issue if requested by initiative petition. As stated in the enclosed opinions, Article III, Sections 49 and 52(a) of the Missouri Constitution pertain only to referendum on acts of the General Assembly.
CONCLUSION
It is the opinion of this office that Mercer County is not authorized to conduct a nonbinding referendum on whether the voters favor a hazardous waste ash landfill and/or incinerator locating in Mercer County.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
Enclosures: Opinion No. 478, Weier, 1969 Opinion Letter No. 111, Harper, 1978 Opinion No. 204-87